United States Court of Appeals
                      For the First Circuit
No. 02-2572

                  RONALD J. RANKIN; LIZ RANKIN,

                      Plaintiffs, Appellants,

                                v.

 ALLSTATE INSURANCE CO.; CONCORD GENERAL MUTUAL INSURANCE CO.;
                       SI TRUCKING, INC.,

                      Defendants, Appellees.
                            __________

              RIGHT-ON-TIME MOVING & STORAGE, INC.,

                            Defendant.




                              ERRATA

     The opinion of this court issued July 14, 2003, should be

amended as follows:

     On page 13, line 4, replace the word "in" with the word "of."